Citation Nr: 0726974	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
1996.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which, in pertinent 
part, denied the claims now on appeal.  
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned in June 2006.  
During that hearing, the veteran requested that the record be 
held open for 60 days.  That period has expired, and 
appellate review may proceed.  At his hearing, the veteran 
withdrew claims for service connection for fracture of the 
fifth metacarpal, left hand, hearing loss, vertigo, tinnitus, 
and a dental disorder.  The veteran's signed withdrawal of 
those claims is valid, and the claims are not before the 
Board for appellate review.  38 C.F.R. § 20.204(a), (b) 
(2006).


FINDINGS OF FACT

1.  There is no medical evidence that the veteran's sleep 
apnea was manifested in service, had its onset in service, or 
is etiologically related to the veteran's service or any 
incident of that service.  

2.  At, enlistment, a surgical scar residual to correction of 
pyloric stenosis during the veteran's childhood was not 
symptomatic, and development of an incisional hernia in that 
surgical scar was a permanent increase in underlying 
pathology which required surgical correction during service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  The criteria for service connection for the postoperative 
residuals of surgical repair of an incisional hernia have 
been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for sleep apnea and for the postoperative 
residuals of surgical repair of an incisional hernia which 
developed at the site of a scar due to pre-service correction 
of pyloric stenosis.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, a letter advising the veteran of the 
information required under the provisions of the VCAA was 
issued in May 2004, soon after receipt of the veteran's 
claims for service connection in May 2004.  This letter 
provided the criteria for service connection, notified the 
veteran that he should submit, or identify, any evidence 
showing treatment of the claimed disorders, or that the 
disorders had existed since his service.  He was advised of 
the types of evidence which might substantiate a claim for 
service connection, and the letter advised the veteran that 
VA was responsible for obtaining certain types of evidence, 
including evidence in VA's possession.  The letter explained 
the veteran's responsibilities to identify evidence he wanted 
VA to obtain.  The letter requested that the veteran inform 
the RO of any other records that might support his claim, and 
advised the veteran that he could submit statements from 
others describing their observations of the severity of his 
disability, or that he could submit his own statement about 
the severity of his disability.  This letter specifically 
advised the veteran to submit any evidence in his possession 
that pertained to his claim.  

The Board finds that the May 2004 letter provided a 
comprehensive summary of VA's duties to notify and assist the 
veteran.  The letters addressed each element of notice 
described in Pelegrini.  Although the letter did not provide 
the veteran with notice regarding the criteria for 
establishing an effective date and a disability evaluation, 
if service connection were to be granted, see 
Dingess/Hartman, supra, the Board concludes that, since the 
preponderance of the evidence is against the veteran's claim 
for service connection for sleep apnea, any questions as to 
the appropriate effective date or rating are rendered moot.  
As the veteran will be able to disagree with the evaluation 
assigned or the effective date assigned when the RO 
implements the decision, below, to grant service connection 
for the residuals of an incisional hernia, the veteran has 
not been prejudiced by lack of notice of the criteria for 
those determinations.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As the claim was not adjudicated until after the May 2004 
letter was issued, that notice meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
content of the notices provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The requirements 
of notice under the VCAA have been met.  

The veteran has been afforded VA examination specific to his 
scars.  The veteran was afforded the opportunity to identify 
or submit any other records or evidence which might be 
relevant to his claim.  He testified before the Board in June 
2006.  He was afforded an opportunity to submit additional 
evidence after that hearing, but no evidence has been 
received.  He has not identified any other evidence which 
might be relevant that has not been obtained.  The veteran's 
knowledge of the requirement that there be medical evidence 
of a link between sleep apnea and his service was discussed 
during the June 2006 hearing.  No examination is required as 
to that claim.  The duty to assist has been met as well.  

The record shows that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
on appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duty to notify the veteran and the duty to 
assist the veteran, have been met, and that the timing of the 
notice has not prejudiced the veteran.  If there was any 
defect in compliance with the VCAA, the record establishes 
that the veteran has not been prejudiced thereby, and 
appellate review may proceed.  

Laws and Regulations Applicable to Claims for Service 
Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   However, sleep apnea is 
not among the disorders which are defined by statute or 
regulations as chronic, and no presumption of service 
connection is applicable to this claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability; of aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the aggravation in service 
and the current disability (established by medical evidence).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

1.  Claim for service connection for sleep apnea

The veteran's service medical records are devoid of any 
notation about a sleep disorder, sleep apnea, or any 
complaints of sleep apnea.  The veteran's separation 
examination, conducted in April 1996, is devoid of any 
notation on physical examination that the veteran complained 
of a problem sleeping or breathing at night.  In the portion 
of the history completed by the veteran in April 1996, the 
veteran checked "no" in response to the question asking 
whether he had frequent trouble sleeping.  The veteran also 
completed another history in August 1996, and again provided 
a negative response to that question.

The veteran's post service clinical records reflect that he 
sought medical evaluation in 2004 for the symptoms which led 
to the diagnosis of sleep apnea.  The clinical records which 
have been obtained and associated with the claims file do not 
state when the sleep apnea began or had its onset, and do not 
provide any indication as to whether that disorder is linked 
to the veteran's service.

At his videoconference hearing before the Board, the veteran 
testified as to his belief that he had sleep apnea in 
service, because his snoring was so loud that he would keep 
others in the barracks awake.  The veteran testified that the 
disorder now caused him to wake up and to cough, so he was 
losing sleep at night.  The veteran also testified that he 
understood that there was no medical evidence associated with 
the record which indicated that there was a relationship 
between his service and his sleep apnea.  

The veteran further testified, in his June 2006 hearing 
before the Board, that another medical examination for sleep 
apnea was planned in July 2006, and that he would attempt to 
obtain additional medical evidence at that time.  
Accordingly, the undersigned held the record open for 
submission of that evidence.  No additional evidence has been 
received.  

The veteran is competent to testify that he snored loudly in 
service, as this is a matter susceptible to lay observation.  
See, e.g., Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 
2007), Buchanon v. Nicholson, 451 F.3d 1331 (2006), Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, the veteran's 
testimony is not competent medical evidence to establish that 
his loud snoring was a symptom of sleep apnea.  There is no 
evidence or opinion from a medical provider indicating that 
the veteran's sleep apnea was manifested in service, was 
incurred in service, or is etiologically related to the 
veteran's service.  

The few clinical records associated with the claims file 
dated prior to 2004, including private clinical records of 
RLS, MD, disclose no diagnosis of, complaints of, or history 
of sleep apnea.  The veteran has identified several private 
providers, and records from each provider have been obtained, 
but the veteran has not alleged that he was treated prior to 
2004 by any additional providers.  The lapse in time of 
several years between service and the first diagnosis of 
sleep apnea weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection claim, the passage of a period of time wherein the 
veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey, 284 F.3d at 1358.

In the absence of evidence that the veteran manifested sleep 
apnea in service or that the current diagnosis of sleep apnea 
is related to the veteran's service, the criteria for service 
connection for this disorder are not met.  The preponderance 
of the evidence is against the claim, and the veteran's 
testimony as to his lay observations, although relevant, is 
not sufficient to place the evidence in equipoise.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Claim for service connection for a hernia

In July 1978, prior to his induction, the veteran provided 
records which disclosed that he underwent surgical correction 
of pyloric stenosis in 1959, when he was two months old.  An 
April 1979 service periodic examination reflects that the 
veteran had a 4-centimeter horizontal surgical scar, and 
periodic examinations thereafter disclose no notation of 
symptoms of the scar, described as in the periumbilical area, 
for many years.  

In March 1995, an incisional hernia, approximately one 
finger-breadth in size was noted.  The veteran's April 1996 
separation examination noted that the scar at the site of the 
pyloric stenosis correction was symptomatic.  The veteran was 
referred for evaluation.  A May 1996 examination report 
discloses that the veteran had a reducible, tender incisional 
hernia in the right epigastrium at the site of the pyloric 
myomotomy.  The operative report is not associated with the 
service medical records, but the records reflect that the 
veteran underwent repair of the incisional hernia in August 
1996.  

On VA examination conducted in February 2005, the examiner 
found two scars on the veteran's abdomen.  Once scar was at 
the right of the midline in the upper abdomen, and was 6 
centimeters in length.  The other scar was a horizontal scar 
in the right subcostal area, and was 7 centimeters in length; 
the veteran stated that this scar was due to correction of 
pyloric stenosis.  The examiner stated that an incisional 
hernia in the scar due to correction of pyloric stenosis had 
been repaired, and there were no residuals of that incisional 
hernia.  

At his hearing, the veteran testified that he had two scars, 
one that had been present since infancy, and a more recent 
scar, due to a surgical procedure performed during his active 
service.  

The service medical records establish that the veteran was 
treated for pyloric stenosis prior to service, and that one 
scar was present on his abdomen, and that that scar was not 
symptomatic at enlistment or for many years thereafter.  The 
service medical records establish that an incisional hernia 
developed at that scar.  Since a scar is normally static, the 
incisional hernia appears to be an increase in symptomatology 
of the pre-existing pyloric stenosis correction, and that 
increase in symptomotology and pathology required surgical 
correction so that the veteran did not develop complications 
due to extrusion of bowel through the incisional hernia, so 
the evidence fairly establishes that the increased 
symptomatology and pathology was permanent (or would have 
been permanent, if it had been safe to leave it uncorrected).  

The Board finds that the criteria for service connection for 
an incisional hernia, on the basis of aggravation of the pre-
existing disorder, were met.  As the incisional hernia has 
been surgically corrected, service connection is warranted 
for the post-operative residuals of incisional hernia repair, 
to include a scar.  38 C.F.R. § 3.310(a).  The appeal for 
service connection for the post-operative residuals of 
surgical correction of an incisional hernia, to include a 
scar, is granted.  


ORDER


The appeal for service connection for sleep apnea is denied.

The claim for service connection for the post-operative 
residuals of surgical correction of an incisional hernia, to 
include a scar, is granted; the appeal is granted to this 
extent only.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


